UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6127


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS DARNELL PICKETT, a/k/a Eric Smith,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:09-cr-00178-GRA-1)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Darnell Pickett, Appellant Pro Se.    Elizabeth Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marcus   Darnell    Pickett    appeals     the   district    court’s

order   denying   his   18   U.S.C.   § 3582(c)(2)       (2012)    motion    for

sentence   reduction    based    on   the      Fair    Sentencing      Act   and

Amendment 750 to the Sentencing Guidelines.                 We have reviewed

the record and find no reversible error.              Accordingly, we affirm

the district court’s order.       United States v. Pickett, 6:09-cr-

00178-GRA-1   (D.S.C.   Jan.    17,   2014).      We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                      2